Citation Nr: 0025024	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to May 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned member of the 
Board in May 2000 and a transcript of that hearing has been 
associated with the record on appeal.


FINDING OF FACT

The appellant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for a lower back disorder is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a lower 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records show that he was 
diagnosed with a strained back in February 1972.  His 
separation examination was negative for any complaints of, or 
diagnosis of back trouble.  The appellant's ex-wife submitted 
a statement to the effect that the appellant had pain in his 
back starting in service.  VA outpatient treatment records 
show that the appellant was treated for lower back pain 
beginning in 1973 and continuing to the present.  He was seen 
several times between 1973 and 1984, including a period of 
hospitalization in October 1984.  The appellant has continued 
to experience lower back pain since 1984 and has submitted a 
statement from a VA physician that it is possible his current 
lower back disorder is related to service.  The appellant has 
also received a VA examination in October 1997 which provided 
a diagnosis of chronic low back pain, musculoskeletal in 
origin, and status post herniated nucleus pulposus L5-S1, and 
status post diskectomy L5-S1.  The VA examiner did not note 
any etiology for the appellant's lower back disorder.  The 
appellant testified at a hearing before the Board and stated 
that he has experienced back pain ever since he was in 
service.

The Board finds sufficient evidence that the appellant 
currently suffers from a lower back disorder.  The report of 
VA examination in October 1997, and the statements from 
another VA treating physician clearly establish a diagnosis 
of a lower back disorder.  Therefore, the Board finds that 
the first element of a well grounded claim has been met.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records show that he was treated for a strained lower back 
while in service.  The appellant and his ex-wife both state 
that his back pain began in service.  While the appellant is 
not competent to offer a medical diagnosis, he is competent 
to report symptoms.  For the purposes of determining whether 
the claim is well grounded, the Board will presume the 
credibility of the evidence in the appellant's favor.  
Therefore the second element of a well grounded claim has 
been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Alternatively, 
this element can be met by a showing of continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Here, there is a statement from the 
appellant's treating physician that it is possible that his 
current condition is related to service.  The Board also 
notes that continuity of symptomatology has been shown.  
There are medical records showing lower back complaints in 
service and treatment for similar problems beginning shortly 
after the appellant left service and continuing to the 
present.  Taking this evidence into account, the Board finds 
that the third element of a well grounded claim has been met.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506; 38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 488.

Accordingly, the Board finds that the appellant has presented 
a well grounded claim of service connection for a lower back 
disorder.  38 U.S.C.A. § 5107(a) (West 1991)


ORDER

The claim of entitlement to service connection for a lower 
back disorder is well grounded.


REMAND

Since the appellant's claim of service connection for a lower 
back disorder is well grounded, VA has a duty to assist the 
appellant.  38 U.S.C.A. § 5107(a).

The etiology of the appellant's lower back disorder is not 
clear from the evidence.  There is one statement from a 
treating physician that it is possible that his lower back 
disorder is related to service, but he also has had several 
surgeries in 1984 and it is not clear how much, if any, of 
his current disability is related to service.  In addition, 
the appellant testified that he is currently receiving 
treatment from the Boston VA medical facility.  The Board 
finds that these treatment records  must be associated with 
the record on appeal, and that a VA examination be provided 
to the appellant to determine the nature and etiology of his 
lower back disorder.

Therefore, the Board will REMAND this case to the RO for the 
following development:

1. The appellant should be requested to 
identify all sources of treatment 
received for his lower back disorder, 
and to furnish signed authorizations 
for release to the VA of private 
medical records in connection with 
each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  The 
RO is specifically instructed to 
obtain the appellant's treatment 
records from the VA medical facility 
in Jamaica Plain.  All records 
obtained should be added to the claims 
folder.

2. The RO should then schedule the 
appellant for a VA examination for his 
lower back disorder.  The claims 
folder and a copy of this remand must 
be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests should be 
conducted, and the examiner should 
review the results of any testing 
prior to completion of the report.  
The examiner is specifically 
instructed to determine, if possible, 
whether it is more likely, less likely 
or as likely as not that current back 
disability is related to service, and 
if so, what is the extent of that 
disability.

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, 
special studies or adequate responses 
to the specific opinions requested, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it 
is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."); Green v. 
Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. 
Brown, 6 Vet. App. 

4. Thereafter, the RO should review the 
claim of entitlement to service 
connection for a lower back disorder 
based on all the evidence in the 
claims file.  The RO must provide a 
complete rationale for its decision.

5. If the decision remains unfavorable, 
the appellant should be provided with 
a Supplemental Statement of the case 
(SSOC) and afforded a reasonable 
period of time in which to respond.  
The SSOC should provide any additional 
pertinent laws and regulations for all 
determinations made by the RO, 
including rationales for all decisions 
made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  The 
appellant needs to take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



